DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11, 16-17 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by “Towards continuous and passive authentication across mobile devices” to Xiao Wang et al (“Xiao”).  
As to claim 1, Xiao discloses a computer-implemented method, comprising: 
receiving, via an input interface associated with an electronic device, a first user input (See 3.1; “The mobile device we consider are equipped with a touchscreen, through which a device can measure a user’s clicks and swipes on the screen”); 
identifying a first device class based on a current usage mode of the electronic device and a first set of device property values associated with the current usage mode of the electronic device (See 3.3; “Taking Android as an example, each raw event contains measurements of position, size, pressure and timestamp of a screen touch.  Position is measured in terms of pixels along two dimensions of the device.  It is fine-grained, while size and pressure information is less accurate.); 
obtaining normalized values of input features associated with the first user input, the input feature values being normalized based on representative device property values that are defined for the first device class (See 4.1; Hardware differences introduce inherent dissimilarity of measurement across devices.  Instead of leaving it fully to our learning model to automatically compensate for the difference, we calibrate some difference beforehand using heuristics and domain knowledge.  To give an example, for the pressure and size data, sensors on different devices have distinct sensitivity and measurement reference.  With the tap data of the same user on different devices, we can learn the relative difference across devices and normalize the data in terms of mean and variance.  For the position of clicks, we create relative values in addition to the deterministic values to facilitate generation of features that focus on relative positions.  The calibration is generally helpful even for devices of the same model since sensory measurements might not be aligned across them because of hardware differences”); and 
performing authentication of a user of the electronic device based on the normalized input feature values associated with the first user input (See abstract; The results demonstrate that we can leverage the similarity between user behaviors on different devices to enable cross-device authentication; See Introduction; We make the first attempt to study continuous and passive authentication across mobile devices in contrast to earlier work on authentication on individual devices; See Fig. 2). 
As to claim 6, Xiao discloses wherein the first user input comprises a touch gesture input and wherein the input feature values comprise directional components of motion vectors associated with the touch gesture input (See 3.3, “The system or the app further process the raw data to understand user gestures and respond accordingly.  Taking Android as an example, each raw event contains measurements of position, size, pressure and timestamp of a screen touch.  Position is measured in terms of pixels along two dimensions of the device.”).  
As to claim 7, Xiao discloses wherein the input interface comprises a display device and wherein the first set of device property values comprises maximum width and height of an input area of the display device in the current usage mode of the electronic device (See 3.2, “In this paper, we instead make use of real-world app to avoid constrains in controlled lab settings.  Moreover, the touchscreen gestures consequently incorporate contextual information of the design and content of the app.  That means we can analyze the gestures with respect to the app context instead of isolated gestures.  For instance, a user’s click locations may exhibit certain patterns due to the layout of the user interface.  This, however, does not mean the detection is only performed when this specific app is being used.  It serves as an example of how the operating system on the device can model user gestures with regards to different contexts.”).  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 16, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 21, the same rejection or discussion is used as in the rejection of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Towards continuous and passive authentication across mobile devices” to Xiao Wang et al (“Xiao”) in view of US Patent Pub. 2020/0273040 A1 to Novick et al (“Novick”).
As to claim 2, Xiao wherein identifying the first device class comprises:  comparing the device property values associated with corresponding ones of the of representative device property values (See abstract, “We collect 160 sets of usage data on multiple mobile devices and perform a proof-of-concept experiment.  The results demonstrate that we can leverage the similarity between user behaviors on different devices to enable cross-device authentication”;  See 5.1, giving essentially 160 sets of usage data in terms of the (user, device) pair.  With the data, we are able to study inter-user, intra-user, inter-device and intra-device behavioral similarity or difference”), but fails to disclose comparing the first set of device property values associated with corresponding ones of the representative device property values of the device class.   
Novick discloses comparing the first set of device property values associated with corresponding ones of the representative device property values of the device class (¶ 0047, 0284).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Xiao with the teachings of Novick of comparing the first set of device property values associated with corresponding ones of the representative device property values of the device class, as suggested by Novick thereby similarly using known configurations for enhancing biometric authentication methods.  
As to claim 3, Xiao in view of Novick discloses wherein identifying the first device class further comprises: for each of the predefined device classes, obtaining a similarity metric value representing overall similarity between the first set of device property values associated with the current usage mode of the electronic device and corresponding representative device property values of the device class based on the comparing; and selecting a device class associated with the highest similarity metric value as the first device class (Xiao, abstract, 5.1; Novick, ¶ 0047, 0284).  
As to claim 12, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 13, the same rejection or discussion is used as in the rejection of claim 3.  

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Towards continuous and passive authentication across mobile devices” to Xiao Wang et al (“Xiao”) in view of US Patent Pub. 2016/0110528 A1 to Gupta et al (“Gupta”).
As to claim 4, Xiao fails to disclose wherein identifying the first device class comprises: determining that the first set of device property values associated with the current usage mode of the electronic device are not sufficiently similar to corresponding representative device properties of any one of the predefined device classes; 
defining a new device class based on the current usage mode of the electronic device and the first set of device property values associated with the current usage mode of the electronic device; and selecting the newly defined device class as the first device class.  
Gupta discloses wherein identifying the first device class comprises: determining that the first set of device property values associated with the current usage mode of the electronic device are not sufficiently similar to corresponding representative device properties of any one of the predefined device classes; defining a new device class based on the current usage mode of the electronic device and the first set of device property values associated with the current usage mode of the electronic device; and selecting the newly defined device class as the first device class (¶ 0006, 0100-0102; Gupta discloses when results of the behavioral analysis do not provide sufficient information to classify a device, the behavior analyzer module collects new information for further analysis/classification.).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Xiao with the teachings of Gupta wherein identifying the first device class comprises: determining that the first set of device property values associated with the current usage mode of the electronic device are not sufficiently similar to corresponding representative device properties of any one of the predefined device classes; defining a new device class based on the current usage mode of the electronic device and the first set of device property values associated with the current usage mode of the electronic device; and selecting the newly defined device class as the first device class, as suggested by Gupta thereby similarly using known configurations for authenticating user biometrics.   
As to claim 14, the same rejection or discussion is used as in the rejection of claim 4.  

Claim(s) 5, 8-10, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Towards continuous and passive authentication across mobile devices” to Xiao Wang et al (“Xiao”) in view of “Sensor-based Continuous Authentication of Smartphones’ Users Using Behavioral Biometrics: A Contemporary Survey” to Mohammed et al (“Mohammed”)
As to claim 5, Xiao discloses wherein the input interface comprises a display device and wherein the current usage mode of the electronic device comprises device contextual information (See 3.2, "In this paper, we instead make use of a real-world app to avoid constraints in controlled lab settings.  Moreover, the touchscreen gestures consequently incorporate contextual information of the design and content of the app. That means we can analyze the gestures with respect to the app context instead of as isolated gestures. For instance, a user’s click locations may exhibit certain patterns due to the layout of the user interface. This, however, does not mean the detection is only performed when this specific app is being used. It serves as an example of how the operating system on the device can model user gestures with regards to different contexts"; See 3.3, "The system or the app further process the raw data to understand user gestures and respond accordingly. Taking Android as an example, each raw event contains measurements of position, size, pressure and timestamp of a screen touch. Position is measured in terms of pixels along two dimensions of the device"), but fails to disclose a display device wherein the current usage mode of the electronic device comprises at least one of: a current orientation of a display device; or one of windowed mode or full-screen mode for the display device.  
Mohammed discloses wherein the input interface comprises a display device and wherein the current usage mode of the electronic device comprises at least one of: a current orientation of a display device; or one of windowed mode or full-screen mode for the display device (pg. 10, “Leveraging the abundance of information generated by the operating system of smart phones, a large number of features can be extracted from touch gesture such as the reading from the accelerometer, pressure, gravity, velocity, touch area, and time-related measurements.”).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Xiao with the teachings of Mohammed   wherein the input interface comprises a display device and wherein the current usage mode of the electronic device comprises at least one of: a current orientation of a display device; or one of windowed mode or full-screen mode for the display device, as suggested by Mohammed thereby similarly using motion related sensors for measuring display device orientations for enhancing biometric authentication.  
As to claim 8, Mohammed discloses wherein the authentication is performed based on historical input feature values data associated with the first device class for one or more authorized users of the electronic device (See II.B; “For model-based enrollment, users’ biometrics are collected for training a machine learning model for user authentication, where the authentication model decides whether the input data belongs to the legitimate user.  The common machine learning approaches are used to establish users’ models, including data acquisition and preprocessing, feature extraction and selection, and modeling. The quality of features plays a significant role in the performance of model-based authentication.  Therefore, most efficient methods include a feature evaluation and selection process to extract the most distinctive features across a large population”).
As to claim 9, Mohammed discloses wherein the historical input feature values data for an authorized user of the electronic device comprises a model that is trained using normalized input feature values associated with inputs by the authorized user as training data (See VI. Gait-based Authentication, “The second step after acquiring the data, the preprocessing step takes place to clean, reduce the noise, and normalize the data”).  
As to claim 10, Mohammed discloses wherein the authentication is performed continuously or response to a request for authentication of a user on the electronic device (pg. 2, “This paper focuses on behavioral continuous authentication and multimodal methods that may incorporate physiological biometrics to harden security and boost the performance of the authentication scheme.”).
As to claim 15, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 8.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 20, the same rejection or discussion is used as in the rejection of claim 10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624